Case 3:19-cv-01879-MMC Document 30 Filed 07/24/19 Page 1 of 9
Renato Libric, 24907-1111
Taft Correctional Institution

P O Box 7001, Taft Fry |
ED

CA 93268

? <
Mh 24 201g
Won GtEeK ue X SOON
DisiRISTICT Core,
_ UNITED STATES DISTRICT COURT OR
NORTHERN DISTRICT OF CALIFORNIA
MOOSE RUN LLC Case No. 3-19-cv-1879- SW
Plaintiff
y | REQUEST FOR AN EXTENSION OF
TIME TO FILE REPLY TO COMPLAINT
RENATO LIBRIC AND SUMMONS PURSUANT TO RULE
Defendant 42(a)(1)(A) (i)

 

 

TO THE ABOVE HONORABLE AND ALL PARTIES OF RECORD

PLEASE TAKE NOTICE that the Defendant Renato Libric hereby respect-
fully requests the above Honorable Court to grant him an extension

of time to file a reply to the plaintiff's Complaint and Summons to
October 16, 2019, a period: of 90 days in order for him and his family
to engage an attorney to represent him, and to obtain documents and
evidence, including the pleadings from a similar case, in Nevada,
which was dismissed for lack of jurisdiction, that defendant presently
has no access to, all pertaining to the business of Moose Run and
Bouxtie Inc.

This application is based on the declaration of Renato Libric made

on July 16, 2019, the files and records in this case, and in the

interest of WZ
LO
Respectfully/submitted Dated July 16, 2019
yf

nena

Defendant pro se

 
Case 3:19-cv-01879-MMC Document 30 Filed 07/24/19 Page 2 of 9
Case No. 3-19-cv-1879

DECLARATION OF RENATO LIBRIC

On Thursday June 27, I received a third bundle of loose papers that
referenced the above case number. There was no cover sheet, or index

or table of contents, so I examined each document, grouped the papers

into sets and compared them to the previous two bundles I had received.

On July 3, I wrote to attorneys Shepherd, Finkleman, Miller and Shah,
representing the plaintiff's in this matter, see Exhibit "A" attached,
to confirm what I had received and stated that, if the attorneys
confirmed that the papers I had identified, constituted the entirety
of their service of process, I would accept the bundle of documents

as duly served. As at 5-O0pm today, July 16, 2019, I have not heard
From them. I am therefore not yet in a position to know whether I
have received all the papers that constitute the service, and there-

fore whether service has been lawfully made.

Plaintiff admits his first attempt at service of process failed, but
claims that a document signed by Ms Harlan - a counselor here at Taft,
proves a lawful service. However, plaintiff is mistaken for a number
of reasons. The second package of documents that included the
complaint was not given to Ms Harlan by the plaintiff, either by
personal delivery, or by mail, in fact Ms Harlan has never communic-
ated with plaintiff by mail, phone, email, fax or any other means.
Neither does Ms Harlan know who actually caused the papers to end up
on her desk, i.e. whether it was the Court, plaintiff's attorneys, or
a process server. As Acting Warden Georgina Puentes pointed out in
her May 31, 2019 memorandum 'Ms Harlan was not acting on anyone's
behalf", but simply recorded that she had handed to me a bundle of
loose papers. Furthermore, Ms.Harlan did not see any original packag-~-

ing, did not have any cover letter, table of contents, or document

oe
Case 3:19-cv-01879-MMC Document 30 Filed 07/24/19 Page 3 of 9

summarizing the contents of the papers, and was not aware whether
the papers she was handing to me were complete or, as it turned out
were incomplete, see my declaration of June 12, 2019.

For these reasons Ms Harlan's "proof of Service’ does not constitute
lawful service of process according to either Federal or California

law.

Taft Correctional Facility houses well over two thousand inmates,

that generate thousands of incoming and outgoing documents, packages
ete daily. Rigorous screening of incoming mail is required to restrict
the flow of contraband, consequently, papers pass through many hands
and levels of security. Missing papers are extremely difficult to find,
for example, I have personally spent several hours attempting to

locate the two missing pages of exhibits in plaintiff's second delivery
without success. In another example, a fellow inmate, George Zimnyyakov,
has been attempting to find four books that he mailed out to his family
some weeks ago, by certified mail. He has the original machine stamped
certified receipts, but the U.S. Post Office say that the books did

not make it to the U.S. Mail Sorting Depot, and Taft C.I. is still
trying to locate them.

To avoid these known problems, Taft C.I. operate a “legal mail" system
which gurantees attorneys mail will be delivered unopened to the

inmate addressee, opened in his presence and recorded in a permanent
register, - see Exhibit "B" attached. If plaintiff's attorneys would
make use of this system - which is a free service - missing and

damaged documents would be eliminated.

Notwithstanding the problems with incoming mail and service of process,
I have a very great difficulty in being able to reply to Plaintiff's

complaint at the present. time, and for the reasons set forth below

-2-

 
Case 3:19-cv-01879-MMC Document 30 Filed 07/24/19 Page 4 of 9

I respectfully request an extension of ninety days to resolve these
problems and file a response pursuant to Rule 12(a)(1)(A)(i).

After I received the first bundle of papers from plaintiff, I

realized that claims were being against me in respect to Bouxtie Inc.

a corporation that I was involved with, and to similar claims made
in a Nevada Action No. CV-425-GMN-NJK, that had been dismissed for
lack of jurisdiction. I therefore contacted Mr Shad Aldrich, the
former admin executive of Bouxtie Inc to request copies or originals
of all the records relating to MooseRun LLC. I also reached out to
my former lawyers Jeff Silvestri, and Donald Cerrano, to request
copies of the documenation that had been provided to them in respect

to the Nevada Action.

I was informed by Shad Aldrich that all the MooseRun LLC information
-had been given to the Nevada attorneys,, and attorney Silvestri said
that all the paperwork had been sent to Jason P. Matechak and George
Kostel in Arlington Virginia, who wrote the briefs. At the same time
I wrote to the Court requesting an extension of time to request time

to reply to plaintiff's complaint pursuant to Rule 12(a)(1)(A)(i).

I also realized that as an artist, designer and illustrator, without
any legal knowledge or training, I was ill equipped to contest a
federal lawsuit prosecuted by two prestigious law firms such as
Shepherd, Finkleman Miller and Shah LLP and Albtight, Stoddard,
Warwick and Albright. I therefore contacted my family in Croatia to
see if it would be possible to raise $150,000, i.e. +K900,000 Kuna,

to engage the services of a competent attorney to defend the suit.

My family are in the home construction and farming business situated

in rural Croatia, about 2% hours from Zagreb and 7% hours from

-3-

 

 
Case 3:19-cv-01879-MMC Document 30 Filed 07/24/19 Page 5 of 9

Dubrovnik. Tentatively, my family have chosen three properties that
would each qualify for a property loan of +K300,00 Kuna, and I
understand that discussions have already taken place with local banks
regarding two of the properties, and I expect my family can soon move

forward with a formal loan application.

In addition to the regular digital files Bouxtie Inc. used to run

its business, the Corp. made back-up copies of every digital gift card
and mobile payment, which copies will be useful for my defense. These
back up copies totalling over one million pages were conainerized and
shipped to secure storage in Zagreb, by a SanFrancisco freight company
‘Mayflower’, on September 13, 2018, and I have asked accountant Ms
Sonja Horvat to identify any and all documents pertaining to Moose Run
for shipment to my new lawyer, when I am able to engage him/her.

It is also important to my defense that many of the former executives
and employees of Bouxtie are located and available to testify in my
defense, as well as the forensic accountants who investigated Bouxtie
and reported on its handling of the Moose Run investment, and concluded

that every penny of Moose Run's investment in Bouxtie was properly

and lawfully spent in accordance with the agreement.

My defense will show that Moose Run LLC has painted a false and mis-
leading picture of the circumstances surrounding its Bouxtie invest-
ment. Plaintiff has minimised and ignored its own failures to perform
as partners in the business, and conceals the overriding motive for
its investment, which was to launch Moose Run into the profitable
digital gift card business that it lacked the expertise and resources

to enter on its own.

At this present time, I am serving a 36 month custodial sentence for

wire fraud in connection with Bouxtie Inc. activities, for which I

-4-

 

 
Case 3:19-cv-01879-MMC Document 30 Filed 07/24/19 Page 6 of 9

took the sole blame, however, my acceptance of responsibility for this
violation does not entitle Moose Run to an automatic presumption of
success in its action against me. Given that the truth will prevail,

I will show that my conduct in connection with Moose Run's Investment
in Bouxtie was entirely honorable, and Moose Run have no legitimate
complaint against me for any lack of success they claim to be deprived
of. I receive an income of $17.00 per month for my inmate employment
as an assistant in the education department, and I struggle to main-

tain a positive balance in my prison trust account.

I am currently negotiating with attorneys Matechak and Kostel a
reasonable fee for them to supply the documents, pleadings and exhibits
in the Nevada case. Presently, they are asking an excessive fee for
such a basic service, and given my level of income I may not be able

to meet their demands until my family have secured enough funding to

engage the services of counsel.

I am therefore facing an acute short term problem of having no files,
records or legal knowledge to defend myself , I have not received a
reply from Plaintiff's attorneys to my letter of July 3, which would
have enabled me to waive service of process, and for the above reasons
respectfully request an extension of time to file a reply to plaintiff's

complaint and summons to October 16, 2019,

I Renato Libric, hereby declare that I am the Defendant in the above
captioned action, and that the content of this declaration is true

and correct to the best of my knowledge and belief, under penalty of

     
  
  
 

perjury accordi o the laws of the United States.

Executed this 16 day of July, 2019 at Taft, Kern County, California.

-

 

Ato Libric

 
Case 3:19-cv-01879-MMC Document 30 Filed 07/24/19 _Page 7 of 9
EXMIBT ~ "9"

Renato Libric 24907-111
Taft Correctional Institution, P O Box 7001, Taft, CA 93268

Shepherd Finkleman Miller & Shah LLP
1230 Columbia Street, Suite 1140

San Diego

CA 92101

July 3, 2019
Re: Moose Run LLC v Renato Libric, No: 3:19-cv-1879-+JCS

Dear Sirs,

I write to acknowledge receipt of a package of documents on Thursday

June 27th 2019, which included:

1. Copy of your letter of May 14 to Grievance Counselor Mr Dale
Patrick

2. Plaintiff's Opposition to Defendants objections to service of
Process, seven pages

3. Declaration of Mr Ronald Kravitz dated June 24, 2019, in support
of 2. above, three pages.

4. Summons and Complaint, including six exhibits, comprising. 101
pages.

5. Civil cover sheets, two pages

6. Order setting Initial case Management Conference and ADR
Deadlines.

7. Notice of Assignment of Case/ Consent or declination to
Magistrate Judge Jurisdiction, two pages.

8. Civil Standing Orders for Magistrate Judge Joseph C. Spero

Please let me know as soon as possible if the above does not
include any document you believe should have been served to me.

-1-
Case 3:19-cv-01879-MMC Document 30 Filed 07/24/19 Page Eiger "y"

I have carefully examined the contents above, with particular
attention to the Complaint. It is my belief that subject to your
answer to the question above I have now received a complete copy
of the Summons and Complaint.

I would also respectfully point out that to avoid the problems in
getting documents to me, your form uses the Legal Correspondence
procedures set forth in the BOP Policy Statement §540.19, which

I enclose a copy for your information. By using this procedure,

all "legal mail" reaches me unopened, and is recorded in a register.
& P ? &

Mail simply addressed to me or addressed to a Prison staffmember, is
required to follow a security clearance examination which can take
days, and goes through many hands, and sometimes requires me to chase
down missing documents in this large prison complex. Finally, asking
a staffmember to serve a set of documents as a "process Server" is
ineffective, because, as in this recent case with Ms Harlan, she

does not know she is acting for, does not know whether the papers

are complete, or how they arrived at the prison.

I am sending a copy of this letter to the Court for its information,
and I will be making an application for an extension of time to
answer the Summons and Complaint, pending my attempts to hire an

attorney to represent me.

  
  
  

Thank you your Cooperation

 

Reywfato Libric

Copy to District Court

 
Case 3:19-cv-01879-MMC Document 30 Filed 07/24/19 Page 90f9 Page] of 1
EXHIOIT-"6 .

(EFFECTIVE DATE NOTE: 62 FR 65184, 65185, Dec. 10, 1997, revised paragraphs (c) and
(d), effective Jan. 9, 1998.]

§ 540.19 Legal correspondence.

(a) Staff shall mark each envelope of incoming legal mail (mail from courts or attorneys) to
show the date and time of receipt, the date and time the letter is delivered to an inmate and
opened in the inmate's presence, and the name of the staff member who delivered the letter. The
inmate may be asked to sign as receiving the incoming legal mail. This paragraph applies only if
the sender has marked the envelope as specified in § 540.18.

(b) The inmate is responsible for advising any attorney that correspondence will be handled as
special mail only if the envelope is marked with the attorney's name and an indication that the
person is an attorney, and the front of the envelope is marked "Special Mail--Open only in the
presence of the inmate". Legal mail shall be opened in accordance with special mail procedures
(see § 540.18).

(c) Grounds for the limitation or denial of an attorney's correspondence rights or privileges are
stated in part 543, subpart B. If such action is taken, the Warden shall give written notice to the
attorney and the inmate affected.

(d) In order to send mail to an attorney's assistant or to a legal aid student or assistant, an inmate
shall address the mail to the attorney or legal aid supervisor, or the legal organization or firm, to
the attention of the student or assistant.

(e) Mail to an inmate from an attorney's assistant or legal aid student or assistant, in order to be
identified and treated ‘by staff as special mail, must be properly identified on the envelope as
required in paragraph (b) of this section, and must be marked on the front of the envelope as
being mail from the attorney or from the legal aid supervisor.

[50 FR 40109, Oct. 1, 1985]

 

 
